EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Barrera on 5/19/2021.

The application has been amended as follows: 
Cancel claim 26.
Cancel claim 27.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Lee (US 2011/0065823) discloses polyimide-polybenzoxazole copolymers suitable for use in gas separation membranes in form of films [0001]. The copolymers have repeating units according to Formula 1 [0013]:

    PNG
    media_image1.png
    140
    630
    media_image1.png
    Greyscale

With regard to the polybenzoxazole units, Q can be selected from a group including hexafluoroispropyl group (-C(CF3)2-); and Ar2’ and Ar3’ can both be phenyl rings bonded at the para positions [0045; 0057-0058; Formula 8 in 0073]. With regard to the polyimide units, the Ar2 and Ar3 can both be phenyl groups that are bonded together at the meta-positions (i.e., they are the residue of a 3,3’,4,4’-biphenyl dianhydride) [0054; 0058; Formula 8 in 0073].
Lee teaches the integers m and n (which, respectively, would correspond to the presently claimed integers m and n) each range from 10 to 400 [0017-0018]. Lee further teaches the ratio of polyimide to polybenzoxazole can be controlled to provide the desired gas permeability and gas selectivity, as well as the surface area and pore size [0059; 0128].
Lee is silent with regard to a ratio of n to m within the claimed range of 0.001 to 0.005. Lee never discloses a value of n below 10 and a value of m above 400. As such, the lowest ratio of n to m taught by the reference is 0.025 (= 10/400). Furthermore, while the reference teaches generally that the ratio of the polyimide to polybenzoxazole (i.e., ratio of m to n) can be adjusted as desired, the reference does not disclose or suggest ratios of n to m below 0.025. Lee teaches the diffusion coefficient of its membrane is proportional to the amount of polybenzoxazole present in the polyimide-polybenzoxazole copolymer [0132]. In other words, a polyimide-polybenzoxazole having a ratio of n to m as claimed would have almost no permeability and would be virtually indistinguishable from a polyimide polymer—a feature Lee teaches away from. Therefore, nothing of record indicates one of ordinary skill in the art would be motivated to vary the ratio of n to m over values within the presently claimed range.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached on Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D FREEMAN/Primary Examiner, Art Unit 1787